Exhibit13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Middlefield Banc Corp. We have audited the accompanying consolidated balance sheet of Middlefield Banc Corp. and subsidiaries (the “Company”) as of December 31, 2014 and 2013, and the related consolidated statements of income, comprehensive income (loss), changes in stockholders’ equity, and cash flows for the three years in the period ended December 31, 2014. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Middlefield Banc Corp. and subsidiaries as of December 31, 2014 and 2013, and the results of their operations and their cash flows for each of the three years in the period ending December 31, 2014, in conformity with U.S . Generally Accepted Accounting Principles. /s/ S.R. Snodgrass P.C. Wexford, Pennsylvania March 11, 2015 MIDDLEFIELD BANC CORP. CONSOLIDATED BALANCE SHEET (Dollar amounts in thousands, except shares) December 31, ASSETS Cash and due from banks $ 20,846 $ 20,926 Federal funds sold 4,793 5,267 Cash and cash equivalents 25,639 26,193 Investment securities available for sale, at fair value 154,334 157,143 Loans held for sale 438 - Loans 470,584 435,725 Less allowance for loan and lease losses 6,846 7,046 Net loans 463,738 428,679 Premises and equipment, net 9,980 9,828 Goodwill 4,559 4,559 Core deposit intangibles 116 156 Bank-owned life insurance 9,092 8,816 Accrued interest and other assets 9,635 11,716 TOTAL ASSETS $ 677,531 $ 647,090 LIABILITIES Deposits: Noninterest-bearing demand $ 105,512 $ 85,905 Interest-bearing demand 56,377 53,741 Money market 75,895 77,473 Savings 178,470 177,303 Time 169,858 174,414 Total deposits 586,112 568,836 Short-term borrowings 14,808 10,809 Other borrowings 10,624 11,609 Accrued interest and other liabilities 2,120 2,363 TOTAL LIABILITIES 613,664 593,617 STOCKHOLDERS' EQUITY Common stock, no par value; 10,000,000 shares authorized, 2,242,025 and 2,221,834 shares issued; 2,052,495 and 2,032,304 shares outstanding 35,529 34,979 Retained earnings 32,524 27,465 Accumulated other comprehensive income (loss) 2,548 ) Treasury stock, at cost; 189,530 shares ) ) TOTAL STOCKHOLDERS' EQUITY 63,867 53,473 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 677,531 $ 647,090 See accompanying notes to the consolidated financial statements. MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF INCOME (Dollar amounts in thousands, except per share data) Year Ended December 31, INTEREST INCOME Interest and fees on loans $ $ $ Interest-bearing deposits in other institutions 24 30 26 Federal funds sold 14 15 20 Investment securities: Taxable interest Tax-exempt interest Dividends on stock 87 79 97 Total interest income INTEREST EXPENSE Deposits Short-term borrowings Federal funds purchased - 7 - Other borrowings Trust preferred securities Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Investment securities gains, net 11 Earnings on bank-owned life insurance Gains on sale of loans - 85 Other income Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing costs Ohio state franchise tax Federal deposit insurance expense Professional fees Losses on other real estate owned 18 Advertising expenses Other real estate expenses Directors fees Other expense Total noninterest expense Income before income taxes Income taxes NET INCOME $ $ $ EARNINGS PER SHARE Basic $ 3.52 $ 3.48 $ 3.29 Diluted 3.50 3.47 3.28 DIVIDENDS DECLARED PER SHARE $ 1.04 $ 1.04 $ 1.04 See accompanying notes to the consolidated financial statements. MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Dollar amounts in thousands) Year Ended December 31, Net income $ 7,180 $ 7,028 $ 6,281 Other comprehensive income (loss): Net unrealized holding gain (loss) on available- for-sale investment securities 7,498 ) 1,897 Tax effect ) 3,925 ) Reclassification adjustment for investment security gains included in net income ) ) ) Tax effect 84 3 207 Total other comprehensive income (loss) 4,785 ) 850 Comprehensive income (loss) $ 11,965 $ ) $ 7,131 See accompanying notes to the consolidated financial statements. MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Dollar amounts in thousands, except shares and dividend per share amount) Accumulated Other Total Common Stock Retained Comprehensive Treasury Stockholders' Shares Amount Earnings Income (Loss) Stock Equity Balance, December 31, 2011 1,951,868 $ 31,240 $ 18,206 $ 4,541 $ ) $ 47,253 Net income 6,281 6,281 Other comprehensive income 850 850 Stock-based compensation expense 1,722 32 32 Common stock issuance, net of issuance cost ($816) 196,635 2,329 2,329 Dividend reinvestment and purchase plan 31,538 694 694 Cash dividends ($1.04 per share) ) ) Balance, December 31, 2012 2,181,763 $ 34,295 $ 22,485 $ 5,391 $ ) $ 55,437 Net income 7,028 7,028 Other comprehensive loss ) ) Common stock issuance, net of issuance cost ($139) 13,320 74 74 Dividend reinvestment and purchase plan 25,751 736 736 Stock options exercised 1,000 ) 49 ) Cash dividends ($1.04 per share) ) ) Balance, December 31, 2013 2,221,834 $ 34,979 $ 27,465 $ ) $ ) $ 53,473 Net income 7,180 7,180 Other comprehensive income 4,785 4,785 Dividend reinvestment and purchase plan 19,791 590 590 Stock options exercised ) ) Stock-based compensation 400 10 10 Cash dividends ($1.04 per share) ) ) Balance, December 31, 2014 2,242,025 $ 35,529 $ 32,524 $ 2,548 $ ) $ 63,867 See accompanying notes to the consolidated financial statements. MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CASH FLOWS (Dollar amounts in thousands) Year Ended December 31, OPERATING ACTIVITIES Net income $ 7,180 $ 7,028 $ 6,281 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 370 196 2,168 Investment securities gains, net ) ) ) Depreciation and amortization 1,049 891 929 Amortization of premium and discount on investment securities 737 1,100 930 Amortization (accretion) of deferred loan fees, net ) ) ) Origination of loans held for sale ) - ) Proceeds from sale of loans held for sale 6,022 - 1,169 Gains on sale of loans ) - ) Earnings on bank-owned life insurance ) ) ) Deferred income taxes ) 423 2 Stock-based compensation expense 10 - 32 Loss on other real estate owned 183 18 258 Decrease in accrued interest receivable 40 28 71 Decrease in accrued interest payable ) ) ) Decrease in prepaid federal deposit insurance - 513 486 Other, net ) 364 355 Net cash provided by operating activities 7,459 9,897 10,282 INVESTING ACTIVITIES Investment securities available for sale: Proceeds from repayments and maturities 13,474 25,411 50,919 Proceeds from sale of securities 8,383 25,088 32,985 Purchases ) ) ) Increase in loans, net ) ) ) Proceeds from the sale of other real estate owned 832 882 954 Purchase of premises and equipment ) ) ) Net cash used for investing activities ) ) ) FINANCING ACTIVITIES Net increase (decrease) in deposits 17,276 ) 12,373 Increase (decrease) in short-term borrowings, net 3,999 4,271 ) Repayment of other borrowings ) ) ) Common stock issued - 74 2,329 Stock options exercised ) ) - Proceeds from dividend reinvestment and purchase plan 590 736 694 Cash dividends ) ) ) Net cash provided by (used for) financing activities 18,709 ) 8,679 (Decrease) increase in cash and cash equivalents ) ) 10,956 CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR 26,193 45,346 34,390 CASH AND CASH EQUIVALENTS AT END OF YEAR $ 25,639 $ 26,193 $ 45,346 SUPPLEMENTAL INFORMATION Cash paid during the year for: Interest on deposits and borrowings $ 4,119 $ 5,378 $ 6,600 Income taxes 2,260 1,620 1,550 Non-cash investing transactions: Transfers from loans to other real estate owned $ 1,030 $ 2,113 $ 862 Loans to facilitate the sale of other real estate owned - ) - See accompanying notes to the consolidated financial statements. MIDDLEFIELD BANC CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting and reporting policies applied in the presentation of the accompanying financial statements follows: Nature of Operations and Basis of Presentation Middlefield Banc Corp. (the “Company”) is an Ohio corporation organized to become the holding company of The Middlefield Banking Company (“MBC”). MBC is a state-chartered bank located in Ohio. On April 19, 2007, Middlefield Banc Corp. acquired Emerald Bank (“EB”), an Ohio-chartered commercial bank headquartered in Dublin, Ohio. EB merged into MBC on January 20, 2014. On October 23, 2009, the Company established an asset resolution subsidiary named EMORECO, Inc. The Company and its subsidiaries derive substantially all of their income from banking and bank-related services, which includes interest earnings on residential real estate, commercial mortgage, commercial and consumer financings as well as interest earnings on investment securities and deposit services to its customers through ten locations. The Company is supervised by the Board of Governors of the Federal Reserve System, while MBC is subject to regulation and supervision by the Federal Deposit Insurance Corporation and the Ohio Division of Financial Institutions. The consolidated financial statements of the Company include its wholly-owned subsidiaries, MBC and EMORECO, Inc. Significant intercompany items have been eliminated in preparing the consolidated financial statements. The financial statements have been prepared in conformity with U.S. Generally Accepted Accounting Principles. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period. Actual results could differ from those estimates. Investment Securities Investment securities are classified at the time of purchase, based on management’s intention and ability, as securities held to maturity or securities available for sale. Debt securities acquired with the intent and ability to hold to maturity are stated at cost adjusted for amortization of premium and accretion of discount, which are computed using a level yield method and recognized as adjustments of interest income. Certain other debt securities have been classified as available for sale to serve principally as a source of liquidity. Unrealized holding gains and losses for available-for-sale securities are reported as a separate component of stockholders’ equity, net of tax, until realized. Realized security gains and losses are computed using the specific identification method. Interest and dividends on investment securities are recognized as income when earned. Securities are evaluated on at least a quarterly basis and more frequently when economic or market conditions warrant such an evaluation to determine whether a decline in their value is other than temporary. For debt securities, management considers whether the present value of cash flows expected to be collected are less than the security’s amortized cost basis (the difference defined as the credit loss), the magnitude and duration of the decline, the reasons underlying the decline and the Company’s intent to sell the security or whether it is more likely than not that the Company would be required to sell the security before its anticipated recovery in market value, to determine whether the loss in value is other than temporary. Once a decline in value is determined to be other than temporary, if the Company does not intend to sell the security, and it is more likely than not that it will not be required to sell the security, before recovery of the security’s amortized cost basis, the charge to earnings is limited to the amount of credit loss. Any remaining difference between fair value and amortized cost (the difference defined as the non-credit portion) is recognized in other comprehensive income, net of applicable taxes. Otherwise, the entire difference between fair value and amortized cost is charged to earnings. For equity securities where the fair value has been significantly below cost for one year, the Company’s policy is to recognize an impairment loss unless sufficient evidence is available that the decline is not other than temporary and a recovery period can be predicted. Restricted Stock Common stock of the Federal Home Loan Bank (“FHLB”) represents ownership in an institution that is wholly owned by other financial institutions. This equity security is accounted for at cost and classified with other assets. The FHLB of Cincinnati has reported profits for 2014 and 2013, remains in compliance with regulatory capital and liquidity requirements, and continues to pay dividends on the stock and make redemptions at the par value. With consideration given to these factors, management concluded that the stock was not impaired at December 31, 2014 or 2013. Mortgage Banking Activities Mortgage loans originated and intended for sale in the secondary market are carried at fair value. The Company sells the loans on a servicing retained basis. Servicing rights are initially recorded at fair value with the income statement effect recorded in gains on sales of loans. The Company measures servicing assets using the amortization method. Fair value is based on market prices for comparable mortgage servicing contracts, when available, or alternatively, is based on a valuation model that calculates the present value of estimated future net servicing income. Loan servicing rights are amortized in proportion to and over the period of estimated net future servicing revenue. The expected period of the estimated net servicing income is based in part on the expected prepayment of the underlying mortgages. The unamortized balance of mortgage servicing rights is included in accrued interest and other assets on the Consolidated Balance Sheet. Mortgage servicing rights are periodically evaluated for impairment. Impairment represents the excess of amortized cost over its estimated fair value. Impairment is determined by stratifying rights into tranches based on predominant risk characteristics, such as interest rate and original time to maturity. Any impairment is reported as a valuation allowance for an individual tranche. If the Company later determines that all or a portion of the impairment no longer exists for a particular grouping, a reduction of the allowance will be recorded as an increase to income. Servicing fee income is recorded for fees earned for servicing loans. The fees are based on a contractual percentage of outstanding principal and are recorded as income when earned. The amortization of mortgage servicing rights is netted against loan servicing fee income. Late fees and ancillary fees related to loan servicing are not material. The Company is exposed to interest rate risk on loans held for sale and rate-lock loan commitments (“IRLCs”). As market interest rates increase or decrease, the fair value of loans held for sale and rate-lock commitments will decrease or increase. The Company enters into derivative transactions principally to protect against the risk of adverse interest movements affecting the value of the Company’s committed loan sales pipeline. In order to mitigate the risk that a change in interest rates will result in a decrease in value of the Company’s IRLCs in the committed mortgage pipeline or its loans held for sale, the Company enters into mandatory forward loan sales contracts with secondary market participants. Mandatory forward sales contracts and committed loans intended to be held for sale are considered free-standing derivative instruments and changes in fair value are recorded in current period earnings. For committed loans, fair value is measured using current market rates for the associated mortgage loans. For mandatory forward sales contracts, fair value is measured using secondary market pricing. Loans Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff generally are reported at their outstanding unpaid principal balances net of the allowance for loan and lease losses. Interest income is recognized as income when earned on the accrual method. The accrual of interest is discontinued on a loan when management believes, after considering economic and business conditions, the borrower’s financial condition is such that collection of interest is doubtful. Interest received on nonaccrual loans is recorded as income or applied against principal according to management’s judgment as to the collectability of such principal. Loan origination fees and certain direct loan origination costs are being deferred and the net amount amortized as an adjustment of the related loan’s yield. Management is amortizing these amounts over the contractual life of the related loans. Allowance for Loan and Lease Losses The allowance for loan and lease losses represents the amount which management estimates is adequate to provide for probable loan losses inherent in the loan portfolio. The allowance method is used in providing for loan losses. Accordingly, all loan losses are charged to the allowance, and all recoveries are credited to it. The allowance for loan and lease losses is established through a provision for loan losses which is charged to operations. The provision is based on management’s periodic evaluation of the adequacy of the allowance for loan and lease losses, which encompasses the overall risk characteristics of the various portfolio segments, past experience with losses, the impact of economic conditions on borrowers, and other relevant factors. The estimates used in determining the adequacy of the allowance for loan and lease losses, including the amounts and timing of future cash flows expected on impaired loans, are particularly susceptible to significant change in the near term. A loan is considered impaired when it is probable the borrower will not repay the loan according to the original contractual terms of the loan agreement. Management has determined that first mortgage loans on one-to-four family properties and all consumer loans represent large groups of smaller-balance homogeneous loans that are to be collectively evaluated. Loans that experience insignificant payment delays, which are defined as 90 days or less, generally are not classified as impaired. A loan is not impaired during a period of delay in payment if the Company expects to collect all amounts due, including interest accrued, at the contractual interest rate for the period of delay. All loans identified as impaired are evaluated independently by management. The Company estimates credit losses on impaired loans based on the present value of expected cash flows or the fair value of the underlying collateral if the loan repayment is expected to come from the sale or operation of such collateral. Impaired loans, or portions thereof, are charged off when it is determined a realized loss has occurred. Until such time, an allowance for loan and lease losses is maintained for estimated losses. Cash receipts on impaired loans are applied first to accrued interest receivable unless otherwise required by the loan terms, except when an impaired loan is also a nonaccrual loan, in which case the portion of the payment related to interest is recognized as income. Mortgage loans secured by one-to-four family properties and all consumer loans are large groups of smaller-balance homogeneous loans and are measured for impairment collectively. Management determines the significance of payment delays on a case-by-case basis, taking into consideration all circumstances concerning the loan, the creditworthiness and payment history of the borrower, the length of the payment delay, and the amount of shortfall in relation to the principal and interest owed. Premises and Equipment Land is carried at cost. Premises and equipment are stated at cost net of accumulated depreciation. Depreciation is computed on the straight-line method over the estimated useful lives of the assets, which range from 3 to 20 years for furniture, fixtures, and equipment and 3 to 40 years for buildings and leasehold improvements. Expenditures for maintenance and repairs are charged against income as incurred. Costs of major additions and improvements are capitalized. Goodwill The Company accounts for goodwill using a three-step process for testing the impairment of goodwill on at least an annual basis. This approach could cause more volatility in the Company’s reported net income because impairment losses, if any, could occur irregularly and in varying amounts. No impairment of goodwill was recognized in any of the periods presented. Intangible Assets Intangible assets include core deposit intangibles, which are a measure of the value of consumer demand and savings deposits acquired in business combinations accounted for as purchases. The core deposit intangibles are being amortized to expense over a 10 year life on a straight-line basis. The recoverability of the carrying value of intangible assets is evaluated on an ongoing basis, and permanent declines in value, if any, are charged to expense. Bank-Owned Life Insurance (“BOLI”) The Company owns insurance on the lives of a certain group of key employees. The policies were purchased to help offset the increase in the costs of various fringe benefit plans including healthcare. The cash surrender value of these policies is included as an asset on the Consolidated Balance Sheet and any increases in the cash surrender value are recorded as noninterest income on the Consolidated Statement of Income. In the event of the death of an insured individual under these policies, the Company would receive a death benefit, which would be recorded as noninterest income. Other Real Estate Owned Real estate properties acquired through foreclosure are initially recorded at fair value at the date of foreclosure, establishing a new cost basis. After foreclosure, management periodically performs valuations and the real estate is carried at the lower of cost or fair value less estimated cost to sell. Revenue and expenses from operations of the properties, gains or losses on sales and additions to the valuation allowance are included in operating results. Income Taxes The Company and its subsidiaries file a consolidated federal income tax return. Deferred tax assets and liabilities are reflected at currently enacted income tax rates applicable to the period in which the deferred tax assets or liabilities are expected to be realized or settled. As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. Earnings Per Share The Company provides dual presentation of basic and diluted earnings per share. Basic earnings per share are calculated utilizing net income as reported in the numerator and average shares outstanding in the denominator. The computation of diluted earnings per share differs in that the dilutive effects of any stock options, warrants, and convertible securities are adjusted in the denominator. Stock-Based Compensation The Company accounts for stock compensation based on the grant date fair value of all share-based payment awards that are expected to vest, including employee share options to be recognized as employee compensation expense over the requisite service period. For each of the years ended December31, 2014, 2013, and 2012, the Company recorded no compensation cost related to vested stock options. As of December 31, 2014, there was no unrecognized compensation cost related to unvested stock options. The Company issued 1,722 shares of restricted stock and recorded stock–based compensation expense of $32,000 in 2012. There were no shares of restricted stock issued in 2014 or 2013. For the years ended December 31, 2014 and 2013, 11,223 and 21,112 options were exercised resulting in net participantproceeds of $50,000 and $77,000, respectively. Cash Flow Information The Company has defined cash and cash equivalents as those amounts included in the Consolidated Balance Sheet captions as “Cash and due from banks” and “Federal funds sold” with original maturities of less than 90 days. Advertising Costs Advertising costs are expensed as incurred. Reclassification of Comparative Amounts Certain comparative amounts for prior years have been reclassified to conform to current-year presentations. Such reclassifications did not affect net income or retained earnings. R ecent Accounting Pronouncements In January 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-01, Investments – Equity Method and Joint Ventures (Topic 323): Accounting for Investments in Qualified Affordable Housing Projects. The amendments in this Update permit reporting entities to make an accounting policy election to account for their investments in qualified affordable housing projects using the proportional amortization method if certain conditions are met. Under the proportional amortization method, an entity amortizes the initial cost of the investment in proportion to the tax credits and other tax benefits received and recognizes the net investment performance in the income statement as a component of income tax expense (benefit). The amendments in this Update should be applied retrospectively to all periods presented. A reporting entity that uses the effective yield method to account for its investments in qualified affordable housing projects before the date of adoption may continue to apply the effective yield method for those preexisting investments. The amendments in this Update are effective for public business entities for annual periods and interim reporting periods within those annual periods, beginning after December 15, 2014. Early adoption is permitted. This Update is not expected to have a significant impact on the Company’s financial statements. In January 2014, the FASB issued ASU 2014-04, Receivables – Troubled Debt Restructurings by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure . The amendments in this Update clarify that an in-substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either (1) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or (2) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, the amendments require interim and annual disclosure of both (1) the amount of foreclosed residential real estate property held by the creditor and (2) the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction. The amendments in this Update are effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2014. An entity can elect to adopt the amendments in this Update using either a modified retrospective transition method or a prospective transition method. This Update is not expected to have a significant impact on the Company’s financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (a new revenue recognition standard) . The Update’s core principle is that a company will recognize revenue to depict the transfer of goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. In addition, this update specifies the accounting for certain costs to obtain or fulfill a contract with a customer and expands disclosure requirements for revenue recognition. This Update is effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. The Company is evaluating the effect of adopting this new accounting Update. In June 2014, the FASB issued ASU 2014-11, Transfers and Servicing (Topic 860): Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures . The amendments in this Update change the accounting for repurchase-to-maturity transactions to secured borrowing accounting. For repurchase financing arrangements, the amendments require separate accounting for a transfer of a financial asset executed contemporaneously with a repurchase agreement with the same counterparty, which will result in secured borrowing accounting for the repurchase agreement. The amendments also require enhanced disclosures. The accounting changes in this Update are effective for the first interim or annual period beginning after December 15, 2014. An entity is required to present changes in accounting for transactions outstanding on the effective date as a cumulative-effect adjustment to retained earnings as of the beginning of the period of adoption. Earlier application is prohibited. The disclosure for certain transactions accounted for as a sale is required to be presented for interim and annual periods beginning after December 15, 2014, and the disclosure for repurchase agreements, securities lending transactions, and repurchase-to-maturity transactions accounted for as secured borrowings are required to be presented for annual periods beginning after December 15, 2014, and for interim periods beginning after March 15, 2015. The disclosures are not required to be presented for comparative periods before the effective date. This Update is not expected to have a significant impact on the Company’s financial statements. In June 2014, the FASB issued ASU 2014-12, Compensation-Stock Compensation (Topic 718): Accounting for Share-Based Payments when the Terms of an Award Provide that a Performance Target Could Be Achieved After the Requisite Service Period. The amendments require that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition. The amendments in this Update are effective for annual periods and interim periods within those annual periods beginning after December 15, 2015. Earlier adoption is permitted. Entities may apply the amendments in this Update either (a) prospectively to all awards granted or modified after the effective date or (b) retrospectively to all awards with performance targets that are outstanding as of the beginning of the earliest annual period presented in the financial statements and to all new or modified awards thereafter. If retrospective transition is adopted, the cumulative effect of applying this Update as of the beginning of the earliest annual period presented in the financial statements should be recognized as an adjustment to the opening retained earnings balance at that date. Additionally, if retrospective transition is adopted, an entity may use hindsight in measuring and recognizing the compensation cost. This Update is not expected to have a significant impact on the Company’s financial statements. In August 2014, the FASB issued ASU 2014-14, Receivables – Troubled Debt Restructurings by Creditors (Subtopic 310-40) . The amendments in this Update require that a mortgage loan be derecognized and that a separate other receivable be recognized upon foreclosure if the following conditions are met: (1) the loan has a government guarantee that is not separable from the loan before foreclosure, (2) at the time of foreclosure, the creditor has the intent to convey the real estate property to the guarantor and make a claim on the guarantee, and the creditor has the ability to recover under that claim, and (3) at the time of foreclosure, any amount of the claim that is determined on the basis of the fair value of the real estate is fixed. Upon foreclosure, the separate other receivable should be measured based on the amount of the loan balance (principal and interest) expected to be recovered from the guarantor. The amendments in this Update are effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2014. This Update is not expected to have a significant impact on the Company’s financial statements. In August 2014, the FASB issued ASU 2014-15, Presentation of Financial Statements-Going Concern (Subtopic 205-40) . The amendments in this Update provide guidance in accounting principles generally accepted in the United States of America about management's responsibility to evaluate whether there is substantial doubt about an entity's ability to continue as a going concern and to provide related footnote disclosures. The amendments in this Update are effective for the annual period ending after December 15, 2016, and for annual periods and interim periods thereafter. Early application is permitted. This Update is not expected to have a significant impact on the Company’s financial statements. In November 2014, the FASB issued ASU 2014-16, Derivatives and Hedging (Topic 815): Determining Whether the Host Contract in a Hybrid Financial Instrument Issued in the Form of a Share Is More Akin to Debt or to Equity (a consensus of the FASB Emerging Issues Task Force) . This ASU clarifies how current U.S. GAAP should be interpreted in subjectively evaluating the economic characteristics and risks of a host contract in a hybrid financial instrument that is issued in the form of a share. Public business entities are required to implement the new requirements in fiscal years and interim periods within those fiscal years beginning after December 15, 2015. This Update is not expected to have a significant impact on the Company’s financial statements. In November 2014, the FASB issued ASU 2014-17, Business Combinations (Topic 805): Pushdown Accounting. The amendments in this Update apply to the separate financial statements of an acquired entity and its subsidiaries that are a business or nonprofit activity (either public or nonpublic) upon the occurrence of an event in which an acquirer (an individual or an entity) obtains control of the acquired entity. An acquired entity may elect the option to apply pushdown accounting in the reporting period in which the change-in-control event occurs. If pushdown accounting is not applied in the reporting period in which the change-in-control event occurs, an acquired entity will have the option to elect to apply pushdown accounting in a subsequent reporting period to the acquired entity's most recent change-in-control event. The amendments in this Update are effective on November 18, 2014. After the effective date, an acquired entity can make an election to apply the guidance to future change-in-control events or to its most recent change-in-control event. This Update is not expected to have a significant impact on the Company’s financial statements. In January 2015, the FASB issued ASU 2015-01, Income Statement –Extraordinary and Unusual Items, as part of its initiative to reduce complexity in accounting standards. This Update eliminates from GAAP the concept of extraordinary items. The amendments in this Update are effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015. A reporting entity may apply the amendments prospectively. A reporting entity also may apply the amendments retrospectively to all prior periods presented in the financial statements. Early adoption is permitted provided that the guidance is applied from the beginning of the fiscal year of adoption. This Update is not expected to have a significant impact on the Company’s financial statements. 2. EARNINGS PER SHARE There are no convertible securities that would affect the numerator in calculating basic and diluted earnings per share; therefore, net income as presented on the Consolidated Statement of Income will be used as the numerator. The following table sets forth the composition of the weighted-average common shares (denominator) used in the basic and diluted earnings per share computation for the year ended December 31. Weighted-average common shares outstanding 2,231,165 2,206,392 2,101,490 Average treasury stock shares ) ) ) Weighted-average common shares and common stock equivalents used to calculate basic earnings per share 2,041,635 2,016,862 1,911,960 Additional common stock equivalents used to calculate diluted earnings per share 7,871 7,178 4,972 Weighted-average common shares and common stock equivalents used to calculate diluted earnings per share 2,049,506 2,024,040 1,916,932 Options to purchase 46,451 shares of common stock at prices ranging from $17.55 to $40.24 were outstanding during the year ended December 31, 2014. Of those options, 28,282 were considered dilutive based on the average market price exceeding the strike price for the year ended December 31, 2014.The remaining options had no dilutive effect on the earnings per share. Options to purchase 58,581 shares of common stock at prices ranging from $17.55 to $40.24 were outstanding during the year ended December 31, 2013. Of those options, 39,808 were considered dilutive based on the average market price exceeding the strike price for the year ended December 31, 2013.The remaining options had no dilutive effect on the earnings per share. Options to purchase 79,693 shares of common stock at prices ranging from $17.55 to $40.24 were outstanding during the year ended December 31, 2012. Of those options, 8,875 were considered dilutive based on the average market price exceeding the strike price for the year ended December 31, 2012.In accordance with the subscription agreement entered into by an institutional investor, there were also an additional 12,419 shares, at $16 per share, considered dilutive for the year ended December 31, 2012. The remaining options had no dilutive effect on the earnings per share. 3. INVESTMENT SECURITIES AVAILABLE FOR SALE The amortized cost and fair values of securities available for sale are as follows: December 31, 2014 Gross Gross Amortized Unrealized Unrealized Fair (Dollar amounts in thousands) Cost Gains Losses Value U.S. government agency securities $ $ $ ) $ Obligations of states and political subdivisions: Taxable 2,953 226 - 3,179 Tax-exempt 91,916 3,803 ) 95,166 Mortgage-backed securities in government-sponsored entities 29,150 475 ) 29,391 Private-label mortgage-backed securities 2,672 247 - 2,919 Total debt securities 149,726 5,062 ) 153,551 Equity securities in financial institutions 750 33 - 783 Total $ $ $ ) $ December 31, 2013 Gross Gross Amortized Unrealized Unrealized Fair (Dollar amounts in thousands) Cost Gains Losses Value U.S. government agency securities $ $ $ ) $ Obligations of states and political subdivisions: Taxable 3,787 46 ) 3,795 Tax-exempt 86,524 1,562 ) 84,819 Mortgage-backed securities in government-sponsored entities 38,816 535 ) 38,323 Private-label mortgage-backed securities 3,366 327 - 3,693 Total debt securities 159,782 2,605 ) 156,393 Equity securities in financial institutions 750 - - 750 Total $ $ $ ) $ The amortized cost and fair value of debt securities at December 31, 2014, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair (Dollar amounts in thousands) Cost Value Due in one year or less $ 571 $ 585 Due after one year through five years 10,029 10,200 Due after five years through ten years 20,960 21,602 Due after ten years 118,166 121,164 Total $ 149,726 $ 153,551 Investment securities with an approximate carrying value of $61.9 million and $66.3 million at December 31, 2014 and 2013, respectively, were pledged to secure deposits and other purposes as required by law. Proceeds from the sales of securities available for sale and the gross realized gains and losses for the years ended December, 31 are as follows (in thousands): Proceeds from sales $ 8,383 $ 25,088 $ 32,985 Gross realized gains 306 186 704 Gross realized losses ) ) ) The following tables show the Company’s gross unrealized losses and fair value, aggregated by investment category and length of time that the individual securities have been in a continuous unrealized loss position. December 31, 2014 Less than Twelve Months Twelve Months or Greater Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized (Dollar amounts in thousands) Value Losses Value Losses Value Losses U.S. government agency securities $ - $ - $ 15,734 $ ) $ 15,734 $ ) Obligations of states and political subdivisions Tax-exempt 2,406 ) 18,232 ) 20,638 ) Mortgage-backed securities in government-sponsored entities - - 16,774 ) 16,774 ) Total $ 2,406 $ ) $ 50,740 $ ) $ 53,146 $ ) December 31, 2013 Less than Twelve Months Twelve Months or Greater Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized (Dollar amounts in thousands) Value Losses Value Losses Value Losses U.S. government agency securities $ 13,130 $ ) $ 7,166 $ ) $ 20,295 $ ) Obligations of states and political subdivisions Taxable 1,301 ) - - 1,301 ) Tax-exempt 26,743 ) 2,678 ) 29,421 ) Mortgage-backed securities in government-sponsored entities 18,082 ) 5,248 ) 23,330 ) Total $ 59,255 $ ) $ 15,092 $ ) $ 74,347 $ ) There were 66 securities that were considered temporarily impaired at December 31, 2014. On a quarterly basis, the Company performs an assessment to determine whether there have been any events or economic circumstances indicating that a security with an unrealized loss has suffered other-than-temporary impairment (“OTTI”). A debt security is considered impaired if the fair value is less than its amortized cost basis at the reporting date. The accounting literature requires the Company to assess whether the unrealized loss is other than temporary. For equity securities where the fair value has been significantly below cost for one year, the Company’s policy is to recognize an impairment loss unless sufficient evidence is available that the decline is not other than temporary and a recovery period can be predicted. The Company has asserted that at December 31, 2014 and 2013, the declines outlined in the above table represent temporary declines and the Company does not intend to sell and does not believe it will be required to sell these securities before recovery of their cost basis, which may be at maturity. The Company has concluded that any impairment of its investment securities portfolio outlined in the above table is not other than temporary and is the result of interest rate changes, sector credit rating changes, or company-specific rating changes that are not expected to result in the non-collection of principal and interest during the period. Debt securities issued by U.S. government agencies, U.S. government-sponsored enterprises, and state and political subdivisions accounted for more than 97.6% of the total available-for-sale portfolio as of December31, 2014, and no credit losses are expected, given the explicit and implicit guarantees provided by the U.S. federal government and the lack of significant unrealized loss positions within the obligations of state and political subdivisions security portfolio. The Company evaluates credit losses on a quarterly basis. The Company considered the following factors in determining whether a credit loss exists and the period over which the debt security is expected to recover: ● The length of time and the extent to which the fair value has been less than the amortized cost basis. ● Changes in the near term prospects of the underlying collateral of a security such as changes in default rates, loss severity given default and significant changes in prepayment assumptions. ● The level of cash flows generated from the underlying collateral supporting the principal and interest payments of the debt securities. ● Any adverse change to the credit conditions and liquidity of the issuer, taking into consideration the latest information available about the overall financial condition of the issuer, credit ratings, recent legislation, and government actions affecting the issuer’s industry and actions taken by the issuer to deal with the present economic climate. 4. LOANS AND RELATED ALL OWANCE FOR LOAN LOSSES Major classifications of loans at December 31 are summarized as follows (in thousands): Commercial and industrial $ 60,744 $ 54,498 Real estate - construction 30,296 25,601 Real estate - mortgage: Residential 227,552 210,310 Commercial 147,413 141,171 Consumer installment 4,579 4,145 470,584 435,725 Less allowance for loan and lease losses ) ) Net loans $ 463,738 $ 428,679 The Company’s primary business activity is with customers located within its local trade area, eastern Geauga County, and contiguous counties to the north, east, and south. The Company also serves the central Ohio market with offices in Dublin and Westerville, Ohio. Commercial, residential, consumer, and agricultural loans are granted. Although the Company has a diversified loan portfolio at December 31, 2014 and 2013, loans outstanding to individuals and businesses are dependent upon the local economic conditions in its immediate trade area. The following tables summarize the primary segments of the loan portfolio and the allowance for loan and lease losses as of December 31, 2014 and 2013 (in thousands): Real Estate- Mortgage December 31, 2014 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Loans: Individually evaluated for impairment $ 1,393 $ 3,296 $ 5,183 $ 4,490 $ 6 $ 14,368 Collectively evaluated for impairment 59,351 27,000 222,369 142,923 4,573 456,216 Total loans $ 60,744 $ 30,296 $ 227,552 $ 147,413 $ 4,579 $ 470,584 Real estate- Mortgage December 31, 2013 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Loans: Individually evaluated for impairment $ 1,891 $ 4,011 $ 5,882 $ 7,175 $ 6 $ 18,965 Collectively evaluated for impairment 52,607 21,590 204,428 133,996 4,139 416,760 Total loans $ 54,498 $ 25,601 $ 210,310 $ 141,171 $ 4,145 $ 435,725 Real Estate- Mortgage December 31, 2014 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Allowance for loan and lease losses: Ending allowance balance attributable to loans: Individually evaluated for impairment $ 83 $ 589 $ 892 $ 30 $ 2 $ 1,596 Collectively evaluated for impairment 559 279 2,811 1,546 55 5,250 Total ending allowance balance $ 642 $ 868 $ 3,703 $ 1,576 $ 57 $ 6,846 Real Estate- Mortgage December 31, 2013 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Allowance for loan and lease losses: Ending allowance balance attributable to loans: Individually evaluated for impairment $ 179 $ 210 $ 855 $ 563 $ - $ 1,807 Collectively evaluated for impairment 435 366 2,809 1,607 22 5,239 Total ending allowance balance $ 614 $ 576 $ 3,664 $ 2,170 $ 22 $ 7,046 The Company’s loan portfolio is segmented to a level that allows management to monitor risk and performance. The portfolio is segmented into Commercial and Industrial (“C&I”), Real Estate Construction, Real Estate - Mortgage which is further segmented into Residential and Commercial real estate, and Consumer Installment Loans. The C&I loan segment consists of loans made for the purpose of financing the activities of commercial customers. The residential mortgage loan segment consists of loans made for the purpose of financing the activities of residential homeowners. The commercial mortgage loan segment consists of loans made for the purpose of financing the activities of commercial real estate owners and operators. The consumer loan segment consists primarily of installment loans and overdraft lines of credit connected with customer deposit accounts. Management evaluates individual loans in all of the commercial segments for possible impairment if the loan is greater than $150,000 and if the loan either is in nonaccrual status, or is risk rated Substandard or Doubtful and is greater than 90 days past due. Loans are considered to be impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in evaluating impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. The Company does not separately evaluate individual consumer and residential mortgage loans for impairment, unless such loans are part of a larger relationship that is impaired. Once the determination has been made that a loan is impaired, the determination of whether a specific allocation of the allowance is necessary is measured by comparing the recorded investment in the loan to the fair value of the loan using one of three methods: (a) the present value of expected future cash flows discounted at the loan’s effective interest rate; (b) the loan’s observable market price; or (c) the fair value of the collateral less selling costs. The method is selected on a loan-by-loan basis, with management primarily utilizing the fair value of collateral method. The evaluation of the need and amount of a specific allocation of the allowance and whether a loan can be removed from impairment status is made on a quarterly basis. The Company’s policy for recognizing interest income on impaired loans does not differ from its overall policy for interest recognition. The following tables present impaired loans by class, segregated by those for which a specific allowance was required and those for which a specific allowance was not necessary (in thousands): December 31, 2014 Impaired Loans Recorded Unpaid Principal Related Investment Balance Allowance With no related allowance recorded: Commercial and industrial $ 1,146 $ 1,145 $ - Real estate - construction 2,707 2,705 - Real estate - mortgage: Residential 2,202 2,197 - Commercial 4,064 4,060 - Total $ 10,119 $ 10,107 $ - With an allowance recorded: Commercial and industrial $ 247 $ 247 $ 83 Real estate - construction 589 589 589 Real estate - mortgage: Residential 2,981 2,978 892 Commercial 426 426 30 Consumer installment 6 6 2 Total $ 4,249 $ 4,246 $ 1,596 Total: Commercial and industrial $ 1,393 $ 1,392 $ 83 Real estate - construction 3,296 3,294 589 Real estate - mortgage: Residential 5,183 5,175 892 Commercial 4,490 4,486 30 Consumer installment 6 6 2 Total $ 14,368 $ 14,353 $ 1,596 December 31, 2013 Impaired Loans Recorded Unpaid Principal Related Investment Balance Allowance With no related allowance recorded: Commercial and industrial $ 1,357 $ 1,357 $ - Real estate - construction 124 124 - Real estate - mortgage: Residential 2,704 2,892 - Commercial 5,093 5,093 - Consumer installment 6 6 - Total $ 9,284 $ 9,472 $ - With an allowance recorded: Commercial and industrial $ 534 $ 534 $ 179 Real estate - construction 3,887 3,887 210 Real estate - mortgage: Residential 3,178 3,217 855 Commercial 2,082 2,082 563 Consumer installment - - - Total $ 9,681 $ 9,720 $ 1,807 Total: Commercial and industrial $ 1,891 $ 1,891 $ 179 Real estate - construction 4,011 4,011 210 Real estate - mortgage: Residential 5,882 6,109 855 Commercial 7,175 7,175 563 Consumer installment 6 6 - Total $ 18,965 $ 19,192 $ 1,807 The tables above include troubled debt restructuring totaling $2.9 million and $5.5 million as of December 31, 2014 and 2013, respectively. The following table presents interest income by class, recognized on impaired loans (in thousands): As of December 31, 2014 As of December 31, 2013 As of December 31, 2012 Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized Commercial and industrial $ 1,989 $ 85 $ 2,187 $ 119 $ 2,776 $ 348 Real estate - construction 3,631 154 3,743 183 2,798 156 Real estate - mortgage: Residential 5,331 171 5,380 293 4,263 338 Commercial 5,998 229 6,500 493 4,717 543 Consumer installment 11 1 13 1 27 3 Total $ 16,960 $ 640 $ 17,824 $ 1,090 $ 14,582 $ 1,388 Troubled Debt Restructuring (TDR) describes loans on which the bank has granted concessions for reasons related to the customer’s financial difficulties. Such concessions may include one or more of the following: ● reduction in the interest rate to below market rates ● extension of repayment requirements beyond normal terms ● reduction of the principal amount owed ● reduction of accrued interest due ● acceptance of other assets in full or partial payment of a debt In each case the concession is made due to deterioration in the borrower’s financial condition, and the new terms are less stringent than those required on a new loan with similar risk. The following tables present the number of loan modifications by class, the corresponding recorded investment, and the subsequently defaulted modifications (in thousands): Modifications For the year ended of December 31, 2014 Number of Contracts Troubled Debt Restructurings Rate Forgiveness Other Total Pre-Modification Outstanding Recorded Investment Real estate- mortgage: Residential - 3 3 $ 140 Commercial - 1 1 48 Consumer Installment 1 - 1 6 Troubled Debt Restructuringssubsequently defaulted Number of Contracts Recorded Investment Real estate- mortgage: Residential 1 $ 15 Modifications For the year ended of December 31, 2013 Number of Contracts Troubled Debt Restructurings Rate Forgiveness Other Total Pre-Modification Outstanding Recorded Investment Commercial and industrial 6 1 7 $ 1,264 Real estate- mortgage: Residential 7 - 7 784 Commercial 2 - 2 834 Troubled Debt Restructuringssubsequently defaulted Number ofContracts Recorded Investment Commercial and industrial 5 $ 574 Real estate- mortgage: Commercial 1 190 Modifications For the year ended of December 31, 2012 Number of Contracts Troubled Debt Restructurings Rate
